Citation Nr: 0607114	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-12 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right great toe 
bone spurs, to include as secondary to service connected 
residuals of a fracture of the left tibia and fibula.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected 
residuals of a fracture of the left tibia and fibula.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which denied service connection claims 
for bone spurs of the right great toe, right knee disability, 
right hip disability, and a back disability, all as secondary 
to service-connected fracture of the left tibia and fibula.  
The veteran initially appealed the denial of all issues; 
currently, only two issues remain on appeal.  The veteran 
withdrew the issue of service connection for a right hip 
disability in February 2003.  The RO subsequently granted 
service connection for a back disability in a November 2005 
rating decision.

The Board has reviewed this appeal on previous occasions, 
remanding it in July 2002 and April 2004.  A review of the 
record indicates the RO via the Appeals Management Center 
(AMC) has completed all actions directed by the Board's 
remands; accordingly, the Board may proceed with its de novo 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for right great 
toe bone spurs and a right knee disability; all reasonable 
development necessary for the disposition of these issues has 
been completed.

2.  The medical evidence is at least in equipoise in showing 
that the veteran has a right great toe bone spurs disability 
and that such disability is causally linked to service-
connected residuals of a fracture of the left tibia and 
fibula.  

3.  Service medical records show a subjective complaint of 
pain in the right knee that resolved in service and post-
service medical records show no complaints of pain in the 
right knee until seven years after discharge; there is no 
competent evidence that the veteran has a current right knee 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for right great toe bone spurs 
secondary to service-connected residuals of a fracture of the 
left tibia and fibula is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2005).

2.  Service connection for a right knee disability, to 
include as secondary to service-connected residuals of a 
fracture of the left tibia and fibula, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in September 2001, five months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Although the September 
2001 VCAA notice does not comply with all four requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO and AMC sent additional letters in 
November 2001, August 2003, and May 2004.  These letters 
collectively meet the requirements in that they (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The Board concludes that the discussions in the rating 
decision in February 2002, the Statement of the Case (SOC) in 
August 2002 and February 2003, and the Supplemental Statement 
of the Case in November 2004 adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims.  He was advised that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate the claims addressed in this 
decision and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  The medical evidence is sufficient to resolve the 
issues in this case.  VA afforded the veteran a VA medical 
examination in June 1999, April 2001, and May 2002, which 
addressed the nature and etiology of the veteran's right 
great toe bone spurs and his claimed right knee disability.  
There is no further duty to provide a medical examination or 
opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA outpatient records from 1994 to 2004, private 
treatment records, VA examination reports, and the veteran's 
contentions as presented in his VA Form 9, hearing testimony, 
written statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Right Great Toe Bone Spurs

The veteran contends that he places an excessive amount of 
weight on his right lower extremity due to his service-
connected residuals of a fracture of the left tibia and 
fibula.  The evidence for and against the claim is in 
relative equipoise.  

VA outpatient records show the veteran's complaints of pain 
in his right great toe were first made in April 2000, when he 
complained of worsening problems with a callus.  He continued 
to have complaints pertaining to his right great toe, which 
led to the veteran undergoing surgery.  In January 2002, a 
spur removal, distal medial P1 of the right great toe and 
proximal medial P2 and dorsal cheilectomy were performed.  
The surgeon who performed the surgery provided a statement in 
June 2001, opining that the veteran's spurs were most likely 
an indirect result of his left leg injury.  The relationship, 
he explained, stemmed from overuse of the right foot.  

There is one opinion of record that appears to dispute the 
surgeon's opinion.  The May 2004 VA examiner concluded that 
it is not likely that the right great toe condition was 
related to the residuals of a fracture of the left tibia and 
fibula.  The examiner did not provide any reasoning or 
analysis for his conclusion.  The Board finds the probative 
value of the VA examiner's opinion is limited by the lack of 
analysis.  The remaining VA examination reports address the 
relationship between calluses of the right great toe, not 
bone spurs.  Elsewhere in the record, podiatry treatment 
notes indicate one clinician's belief that the veteran 
fractured his great big toe or incurred an injury that 
resulted in a large amount of arthritis.  With regard to the 
comments in the podiatry records, the clinician does not 
point to an entry in the veteran's treatment records.  Thus, 
it appears that the clinician was merely speculating as to 
the origin of the veteran's disability.  The Board affords no 
probative value to the statement.  See e.g., Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  While the veteran's surgeon makes no 
assertion that he reviewed the veteran's records, as his 
treating physician, some basic familiarity with the veteran's 
records is presumed.  In summary, after weighing the 
probative value of the evidence in this matter, the Board 
finds the favorable and negative evidence of service 
connection for the veteran's right great toe bone spurs is in 
relative equipoise.   Accordingly, the benefit of the doubt 
doctrine applies and service connection for right great toe 
bone spurs as secondary to service-connected residuals of a 
fracture of the left tibia and fibula is warranted.  
38 U.S.C.A. § 5107.

Right Knee Disability

The veteran contends that he places an excessive amount of 
weight on his right lower extremity due to his service-
connected residuals of a fracture of the left tibia 


and fibula.  As causative factors of a disease amount to a 
medical question, only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The veteran's testimony also indicates that physicians have 
told him that many of his disabilities, including any related 
to his right knee, are attributable to his service-connected 
residuals of a fracture of the left tibia and fibula.  As to 
these recollections by the veteran, the Board notes that the 
Court has found that such an assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the veteran's 
memories of what was purportedly told to him by a doctor do 
not constitute competent medical evidence.  

Further review of the record reveals no favorable opinions by 
a medical professional establishing a link between the 
veteran's claimed right knee disability and the service-
connected residuals of a fracture of the left tibia and 
fibula.  The veteran underwent three VA examinations, 
occurring in June 1999, April 2001, and May 2004, to 
ascertain the nature and etiology of any right knee 
disability.  The striking feature of each examination is that 
no diagnosis is made of a right knee disability.  On the most 
recent examination the veteran had full range of motion in 
his right knee joint.  He had good stability of the medial 
and collateral ligaments, as well as the anterior and 
posterior ligaments.  Interpretation of X-rays of the right 
knee indicated no arthritic changes were seen.  The findings 
from the June 1999 examination were similar in that the 
veteran demonstrated full range of motion of the right knee 
and there was no pain on palpation; X-rays were normal.  
Thus, it appears that the veteran does not have a current 
diagnosis of the right knee disability.  

Private treatment records show the veteran slipped in water 
in July 1995 and twisted his right knee.  He sought medical 
treatment and a diagnosis of sprain medial collateral 
ligament was made.  In October 1998, his physician wrote that 
the veteran's right knee pain was the result of the July 1995 
fall, but it is greatly 


aggravated by the service-connected residuals of a fracture 
of the left tibia and fibula.  The doctor's opinion, however, 
lacks probative value, as it was submitted in 1998, and the 
veteran's current examination does not establish a current 
right knee disability, i.e., it is negative for any abnormal 
objective findings.  As noted earlier, there was no 
indication of any abnormality in the medial collateral 
ligament.  The only "finding" is the veteran's subjective 
complaint of pain in the right knee.  Generally, VA does not 
grant service connection for pain.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.")  The notable 
exception to this rule, 38 C.F.R. § 3.317, is not for 
application here.  
 
Direct service connection is not supported by the evidence.  
Service medical records reveal only one complaint of right 
knee pain, which occurred after a long road march in February 
1987.  On examination the veteran ambulated within normal 
limits and he demonstrated stability in his knees upon an 
anterior posterior drawer test.  The medical assessment was 
subjective pain.  The veteran was discharged from the service 
one year later without further complaint.  Post-service 
records show he sought no treatment for his right knee until 
he fell and twisted his right knee some seven years after his 
discharge.  Thus, the record fails to establish a chronic 
right knee disability in service and continuity of right knee 
symptomatology from discharge.

In summary, the claim for service connection for a right knee 
disability is not sustained by the evidence of record, as it 
fails to show a current disability of the right knee.  The 
benefit of the doubt doctrine is not for application because 
the fair preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for right great toe bone spurs is granted.

Service connection for a right knee disability, to include as 
secondary to service-connected residuals of a fracture of the 
left tibia and fibula, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


